                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

MARGARET WEIDOW GENTRY, et al.,

             Plaintiffs,

v.                                                            CV No. 18-1207 KRS/CG

GLENN GARNAND,

             Defendant.

                 ORDER VACATING INITIAL SCHEDULING ORDER
                   AND RULE 16 SCHEDULING CONFERENCE

      THIS MATTER is before the Court on the parties’ Joint Motion to Vacate Initial

Scheduling Order, (Doc. 7), filed March 29, 2019. The parties state that on March 14,

2019, Defendant filed a Third-Party Complaint adding two Third-Party Defendants,

(Doc. 6). The parties ask the Court to vacate the Initial Scheduling Order, (Doc. 5), and

enter an amended scheduling order after the Third-Party Defendants have answered

the Third-Party Complaint. The Court, having read the Motion, noting it is unopposed,

and being otherwise fully advised, finds that the Motion is well-taken and should be

GRANTED.

      IT IS THEREFORE ORDERED that the parties’ Joint Motion to Vacate Initial

Scheduling Order, (Doc. 7), is GRANTED and the Court’s Initial Scheduling Order,

(Doc. 5), and the Telephonic Rule 16 Scheduling Conference set for April 9, 2019, at

2:00 p.m. are VACATED.




                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
